PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                       Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 1 of 18 PageID 82




                                   UNITED STATES DEPARTMENT OF EDUCATION

                                        FEDERAL STUDENT AID
                           SCHOOL ELIGIBILITY AND OVERSIGHT SERVICE GROUP


                     PROGRAM PARTICIPATION AGREEMENT
                                             [PROVISIONAL APPROVAL]
                 Effective Date of             The date on which this Agreement is signed on behalf of the Secretary
                 Approval:                     of Education
                 Approval Expiration           September 30, 2023
                 Date:
                 Reapplication Date:  June 30, 2023
    Name of Institution: Florida Coastal School of Law
   Address of Institution: 8787 Baypine Road
                           Jacksonville, FL 32256-8528


                                                       OPE ID Number: 03374300
                                                        DUNS Number: 942258203
                                 Taxpayer Identification Number (TIN): 200226587

                       The execution of this Agreement by the Institution and
                       the Secretary is a prerequisite to the Institution's initial
                       or continued participation in any Title IV, HEA Program.


   The postsecondary educational institution listed above, referred to hereafter as the "Institution," and the
   United States Secretary of Education, referred to hereafter as the "Secretary," agree that the Institution may
   participate in those student financial assistance programs authorized by Title IV of the Higher Education
   Act of 1965, as amended (Title IV, HEA Programs) indicated under this Agreement and further agrees that
   such participation is subject to the Institution's compliance with the terms and conditions set forth in this
   Agreement. As used in this Agreement, the term "Department" refers to the U.S. Department of Education.

                                                 SCOPE OF COVERAGE

   This Agreement applies to all locations of the Institution as stated on the most current ELIGIBILITY AND
   CERTIFICATION APPROVAL REPORT issued by the Department. This Agreement covers the
   Institution's eligibility to participate in each of the following listed Title IV, HEA programs, and
                                                                                                  FCSL - 000021
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                   Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 2 of 18 PageID 83
   incorporates by reference the regulations cited.



          FEDERAL FAMILY EDUCATION LOAN PROGRAM, 20 U.S.C. §§ 1071 et seq.; 34 C.F.R. Part 682.

          FEDERAL DIRECT STUDENT LOAN PROGRAM, 20 U.S.C. §§ 1087a et seq.; 34 C.F.R. Part 685.

          FEDERAL WORK-STUDY PROGRAM, 20 U.S.C. §§ 1087 et seq.; 34 C.F.R. Part 675.


                                         PROVISIONAL CERTIFICATION

   This provisional certification is granted for a limited period to permit the Institution to participate in the
   Title IV, HEA programs referenced in this Agreement. During the period of provisional certification, the
   participation of the Institution will be subject to revocation for cause. Cause for revocation may include,
   but is not limited to, a failure to comply with any provision set forth in this Agreement, a violation of
   Department regulations deemed material by the Department, or a material misrepresentation in the material
   submitted to the Department as part of the Institution's application process for this certification. In the
   event the Department chooses to revoke this Agreement and the Institution's participation in the Title IV,
   HEA programs, the Institution will have the right to show cause why this Agreement should not be revoked
   by presenting its objections in writing to the designated Department reconsideration official. The
   Institution agrees that this opportunity to show cause by a request for reconsideration of the Department's
   revocation decision, and not the procedures in 34 C.F.R. Part 668, Subpart G, shall be the sole
   administrative appeal regarding such revocation. The decision by the designated Department
   reconsideration official will constitute the final agency action.

       Special Requirements for Substantial Changes Made During Term of Provisional Certification

   Any institution provisionally certified must apply for and receive approval by the Secretary for expansion
   or of any substantial change (as hereinafter identified) before it may award, disburse or distribute Title IV,
   HEA funds based on the substantial change. Substantial changes generally include, but are not limited to:
   (a) establishment of an additional location; (b) increase in the level of academic offering beyond those
   listed in the Institution's Eligibility and Certification Approval Report (ECAR); or (c) addition of any
   educational program (including degree, nondegree, or short-term training programs).

   If the Institution applies for the Secretary's approval of a substantial change, the Institution must
   demonstrate that it has the financial and administrative resources necessary to assure the Institution's
   continued compliance with the standards of financial responsibility (34 C.F.R. § 668.15 and 34 C.F.R. Part
   668, Subpart L) and administrative capability (34 C.F.R. § 668.16).

                        Reasons and Special Conditions of Provisional Certification

   Unpaid Accounts Receivable Condition

   The institution owes certain money to the Department. These amounts must be paid by the date specified in
   the letter establishing the liabilities, unless the institution is current in making payments under a repayment
   agreement with the Department's Debt Management Group.

   Deficiencies in Administrative Capability


                                                                                               FCSL - 000022
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                     Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 3 of 18 PageID 84
   Recent audits and/or a recent program review of the institution's performance of its responsibilities as a
   participant in the Title IV, HEA programs have disclosed serious, repeated or systemic deficiencies that
   directly relate to the regulatory elements identified in 34 CFR §668.16. These regulatory elements are
   essential to an acceptable level of administrative capability. Accordingly, the institution's participation in
   the Title IV, HEA programs will be restricted to a provisional basis. Upon the expiration of the PPA, return
   to a non-provisional basis will occur only when the institution is able to demonstrate that its level of
   administrative capability is commensurate with the standards established in the referenced regulation.

   Financial Responsibility LOC

   Florida Coastal School of Law did not meet the financial responsibility standards as set forth in 34 CFR Â§
   668.15(a)(7) for its same day balance sheet and 34 C.F.R. Â§ 668.171(b)(1) for its fiscal year ended
   07/31/2018. The Department has determined that to satisfy the requirements of 34 C.F.R. Â§ 600.20(g)(2)
   (iv) and 668.171(b)(1) to ameliorate the financial and administrative risks related to the failure to meet the
   financial responsibility standards, Florida Coastal School of Law was required to post a 35 % financial
   responsibility LOC for $5,681,255, which has an expiration date of November 5, 2022. In addition, as a
   condition of entering into the Provisional PPA, Florida Coastal School of Law must comply with all of the
   requirements specified for the Provisional Certification Alternative in 34 C.F.R. Â§ 668.175(f), including
   the Zone Alternative in 34 C.F.R. Â§ 668.175(d)(2) and (3), including the Requesting Funds in 34 C.F.R.
   Â§ 668.162(d)(1), including the disbursement of Title IV, HEA program funds under the Heightened Cash
   Monitoring 1 Payment Method.

   Application for Recertification

   Upon completion of the period of provisional certification, if the Institution wishes to apply for
   recertification to participate in the Title IV, HEA programs, the Institution must submit a completed
   Application for Approval to Participate in Federal Student Financial Aid Programs, together with all
   required supporting documentation, no later than June 30, 2023.

   Grant or Denial of Full Certification

   Notwithstanding any paragraph above, the provisional certification ends upon the Department's notification
   to the Institution of the Department's decision to grant or deny a six year certification to participate in the
   Title IV, HEA programs.



                           GENERAL TERMS AND CONDITIONS
   1. The Institution understands and agrees that it is subject to and will comply with, as they become
      effective, the program statutes and implementing regulations for institutional eligibility as set forth in 34
      C.F.R. Part 600 and for each Title IV, HEA program in which it participates, as well as the general
      provisions set forth in Part F and Part G of Title IV of the HEA, and the Student Assistance General
      Provisions regulations set forth in 34 C.F.R. Part 668.
      The recitation of any portion of the statute or regulations in this Agreement does not limit the
      Institution's obligation to comply with other applicable statutes and regulations.

   2.     a. The Institution certifies that on the date it signs this Agreement, it has adopted and implemented
             the drug prevention program described in 34 C.F.R. § 86.100.
          b. The Institution certifies that on the date it signs this Agreement, it is in compliance with the
             disclosure requirements of Section 485(f) of the HEA (Campus Security Policy and Campus
             Crime Statistics).

                                                                                                FCSL - 000023
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                     Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 4 of 18 PageID 85
   3. The Institution agrees to comply with --
        a. Title VI of the Civil Rights Act of 1964, as amended, and the implementing regulations, 34 C.F.R.
            Parts 100 and 101 (nondiscrimination on the basis of race, color or national origin);
        b. Title IX of the Education Amendments of 1972 and the implementing regulations, 34 C.F.R. Part
            106 (nondiscrimination on the basis of sex);
        c. The Family Educational Rights and Privacy Act of 1974 and the implementing regulations, 34
            C.F.R. Part 99;
        d. Section 504 of the Rehabilitation Act of 1973 and the implementing regulations, 34 C.F.R. Part
            104 (nondiscrimination on the basis of disability); and
        e. The Age Discrimination Act of 1975 and the implementing regulations, 34 C.F.R. Part 110.
         f. The Standards for Safeguarding Customer Information, 16 C.F.R. Part 314, issued by the Federal
            Trade Commission (FTC), as required by the Gramm-Leach-Bliley (GLB) Act, P.L. 106-102.
            These Standards are intended to ensure the security and confidentiality of customer records and
            information. The Secretary considers any breach to the security of student records and information
            as a demonstration of a potential lack of administrative capability as stated in 34 C.F.R. §
            668.16(c). Institutions are strongly encouraged to inform its students of any such breaches.
            Institutions are required, pursuant to the Student Aid Internet Gateway (SAIG) Agreement, to
            notify the Department of any suspected data breaches.

   4. The Institution acknowledges that 34 C.F.R. Parts 602 and 668 require accrediting agencies, State
      regulatory bodies, and the Secretary to share information about institutions. The Institution agrees that
      the Secretary, any accrediting agency recognized by the Secretary, and any State regulatory body may
      share or report information to one another about the Institution without limitation.

   5. The Institution acknowledges that the HEA prohibits the Secretary from recognizing the accreditation of
      any institution of higher education unless that institution agrees to submit any dispute involving an
      adverse action, such as the final denial, withdrawal, or termination of accreditation to arbitration prior to
      initiating any other legal action.

   6. The Institution acknowledges that the Department is obligated to take appropriate measures in order to
      safeguard its systems and information as well as borrowers' personally identifiable information (PII) as
      required under Federal law, including but not limited to the requirements in the Privacy Act (see 5
      U.S.C. § 552a(e)), E-Government Act of 2002 (see 44 U.S.C. § 3544), the Family Educational Rights
      and Privacy Act of 1974 (FERPA) (20 U.S.C. § 1232g; 34 C.F.R. Part 99), Federal Information Security
      Modernization Act (FISMA) of 2014 (44 U.S.C. § 3551, et seq.), and OMB Circular No. A-130. If the
      Institution has a cyber security incident that may negatively affect the Department's systems, the
      Department may terminate the Institution's access to the Department's systems. Access will be
      reconnected when the Department determines that the Institution has resolved any cyber security
      concerns and vulnerabilities to the Department's satisfaction.

   7. The Institution acknowledges that any person who knowingly and willfully commits, or attempts to
      commit, any criminal action described in 20 U.S.C. § 1097, shall be subject to the penalties described
      therein.

                              SELECTED PROVISIONS FROM
                     GENERAL PROVISIONS REGULATIONS, 34 C.F.R. § 668.14

   An institution's program participation agreement applies to each branch campus and other location of the
   institution that meets the applicable requirements of this part unless otherwise specified by the Secretary.
   (b) By entering into a program participation agreement, an institution agrees that--
   (1) It will comply with all statutory provisions of or applicable to Title IV of the HEA, all applicable

                                                                                                FCSL - 000024
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 5 of 18 PageID 86
   regulatory provisions prescribed under that statutory authority, and all applicable special arrangements,
   agreements, and limitations entered into under the authority of statutes applicable to Title IV of the HEA,
   including the requirement that the institution will use funds it receives under any Title IV, HEA program
   and any interest or other earnings thereon, solely for the purposes specified in and in accordance with that
   program;
   (2) As a fiduciary responsible for administering Federal funds, if the institution is permitted to request
   funds under a Title IV, HEA program advance payment method, the institution will time its requests for
   funds under the program to meet the institution's immediate Title IV, HEA program needs;
   (3) It will not request from or charge any student a fee for processing or handling any application, form, or
   data required to determine a student's eligibility for, and amount of, Title IV, HEA program assistance;
   (4) It will establish and maintain such administrative and fiscal procedures and records as may be
   necessary to ensure proper and efficient administration of funds received from the Secretary or from
   students under the Title IV, HEA programs, together with assurances that the institution will provide, upon
   request and in a timely manner, information relating to the administrative capability and financial
   responsibility of the institution to--
   (i) The Secretary;
   (ii) A guaranty agency, as defined in 34 C.F.R. Part 682, that guarantees loans made under the Federal
   Stafford Loan and Federal PLUS programs for attendance at the institution or any of the institution's
   branch campuses or other locations;
   (iii) The nationally recognized accrediting agency that accredits or preaccredits the institution or any of the
   institution's branch campuses, other locations, or educational programs;
   (iv) The State agency that legally authorizes the institution and any branch campus or other location of the
   institution to provide postsecondary education; and
   (v) In the case of a public postsecondary vocational educational institution that is approved by a State
   agency recognized for the approval of public postsecondary vocational education, that State agency;
   (5) It will comply with the provisions of 34 C.F.R. § 668.15 relating to factors of financial responsibility;
   (6) It will comply with the provisions of 34 C.F.R. § 668.16 relating to standards of administrative
   capability;
   (7) It will submit reports to the Secretary and, in the case of an institution participating in the Federal
   Stafford Loan, Federal PLUS, or the Federal Perkins Loan Program, to holders of loans made to the
   institution's students under that program at such times and containing such information as the Secretary
   may reasonably require to carry out the purpose of the Title IV, HEA programs;
   (8) It will not provide any statement to any student or certification to any lender in the case of an FFEL
   Program loan, or origination record to the Secretary in the case of a Direct Loan Program loan that
   qualifies the student or parent for a loan or loans in excess of the amount that the student or parent is
   eligible to borrow in accordance with sections 425(a), 428(a)(2), 428(b)(1)(A) and (B), 428B, 428H and
   455(a) of the HEA;
   (9) It will comply with the requirements of Subpart D of this part concerning institutional and financial
   assistance information for students and prospective students;
   (10) In the case of an institution that advertises job placement rates as a means of attracting students to
   enroll in the institution, it will make available to prospective students, at or before the time that those
   students apply for enrollment--
   (i) The most recent available data concerning employment statistics, graduation statistics, and any other
   information necessary to substantiate the truthfulness of the advertisements; and
   (ii) Relevant State licensing requirements of the State in which the institution is located for any job for
   which an educational program offered by the institution is designed to prepare those prospective students;
   (11) In the case of an institution participating in the FFEL Program, the institution will inform all eligible
   borrowers, as defined in 34 C.F.R. Part 682, enrolled in the institution about the availability and eligibility
   of those borrowers for State grant assistance from the State in which the institution is located, and will
   inform borrowers from another State of the source of further information concerning State grant assistance
                                                                                                  FCSL - 000025
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                       Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 6 of 18 PageID 87
   from that State;
   (12) It will provide the certifications described in paragraph (c) of this section;
   (13) In the case of an institution whose students receive financial assistance pursuant to section 484(d) of
   the HEA, the institution will make available to those students a program proven successful in assisting
   students in obtaining the recognized equivalent of a high school diploma;
   (14) It will not deny any form of Federal financial aid to any eligible student solely on the grounds that the
   student is participating in a program of study abroad approved for credit by the institution;
   (15) (i) Except as provided under paragraph (b)(15)(ii) of this section, the institution will use a default
   management plan approved by the Secretary with regard to its administration of the FFEL or Direct Loan
   programs, or both for at least the first two years of its participation in those programs, if the institution --
   (A) Is participating in the FFEL or Direct Loan programs for the first time; or
   (B) Is an institution that has undergone a change of ownership that results in a change in control and is
   participating in the FFEL or Direct Loan programs.
   (ii) The institution does not have to use an approved default management plan if --
   (A) The institution, including its main campus and any branch campus, does not have a cohort default rate
   in excess of 10 percent; and
   (B) The owner of the institution does not own and has not owned any other institution that had a cohort
   default rate in excess of 10 percent while that owner owned the institution.
   (16) For a proprietary institution, the institution will derive at least 10 percent of its revenues for each
   fiscal year from sources other than Title IV, HEA program funds, as provided in 34 C.F.R. § 668.28(a) and
   (b), or be subject to sanctions described in 34 C.F.R. § 668.28(c);
   (17) The Secretary, guaranty agencies and lenders as defined in 34 C.F.R. Part 682, nationally recognized
   accrediting agencies, the Secretary of Veterans Affairs, State agencies recognized under 34 C.F.R. Part 603
   for the approval of public postsecondary vocational education, and State agencies that legally authorize
   institutions and branch campuses or other locations of institutions to provide postsecondary education,
   have the authority to share with each other any information pertaining to the institution's eligibility for or
   participation in the Title IV, HEA programs or any information on fraud and abuse;
   (18) It will not knowingly --
   (i) Employ in a capacity that involves the administration of the Title IV, HEA programs or the receipt of
   funds under those programs, an individual who has been convicted of, or has pled nolo contendere or
   guilty to, a crime involving the acquisition, use, or expenditure of Federal, State, or local government
   funds, or has been administratively or judicially determined to have committed fraud or any other material
   violation of law involving Federal, State, or local government funds;
   (ii) Contract with an institution or third-party servicer that has been terminated under section 432 of the
   HEA for a reason involving the acquisition, use, or expenditure of Federal, State, or local government
   funds, or that has been administratively or judicially determined to have committed fraud or any other
   material violation of law involving Federal, State, or local government funds; or
   (iii) Contract with or employ any individual, agency, or organization that has been, or whose officers or
   employees have been--
   (A) Convicted of, or pled nolo contendere or guilty to, a crime involving the acquisition, use, or
   expenditure of Federal, State, or local government funds; or
   (B) Administratively or judicially determined to have committed fraud or any other material violation of
   law involving Federal, State, or local government funds;
   (19) It will complete, in a timely manner and to the satisfaction of the Secretary, surveys conducted as a
   part of the Integrated Postsecondary Education Data System (IPEDS) or any other Federal collection effort,
   as designated by the Secretary, regarding data on postsecondary institutions;
   (20) In the case of an institution that is co-educational and has an intercollegiate athletic program, it will
   comply with the provisions of 34 C.F.R. § 668.48;
   (21) It will not impose any penalty, including, but not limited to, the assessment of late fees, the denial of
                                                                                               FCSL - 000026
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 7 of 18 PageID 88
   access to classes, libraries, or other institutional facilities, or the requirement that the student borrow
   additional funds for which interest or other charges are assessed, on any student because of the student's
   inability to meet his or her financial obligations to the institution as a result of the delayed disbursement of
   the proceeds of a Title IV, HEA program loan due to compliance with statutory and regulatory
   requirements of or applicable to the Title IV, HEA programs, or delays attributable to the institution;
   (22) (i) It will not provide any commission, bonus, or other incentive payment based in any part, directly or
   indirectly, upon success in securing enrollments or the award of financial aid, to any person or entity who
   is engaged in any student recruitment or admission activity, or in making decisions regarding the award of
   Title IV, HEA program funds.
   (A) The restrictions in paragraph (b)(22) of this section do not apply to the recruitment of foreign students
   residing in foreign countries who are not eligible to receive Federal student assistance.
   (B) For the purpose of paragraph (b)(22) of this section, an employee who receives multiple adjustments to
   compensation in a calendar year and is engaged in any student enrollment or admission activity or in
   making decisions regarding the award of Title IV, HEA program funds is considered to have received such
   adjustments based upon success in securing enrollments or the award of financial aid if those adjustments
   create compensation that is based in any part, directly or indirectly, upon success in securing enrollments
   or the award of financial aid.
   (ii) Notwithstanding paragraph (b)(22)(i) of this section, eligible institutions, organizations that are
   contractors to eligible institutions, and other entities may make--
   (A) Merit-based adjustments to employee compensation provided that such adjustments are not based in
   any part, directly or indirectly, upon success in securing enrollments or the award of financial aid; and
   (B) Profit-sharing payments so long as such payments are not provided to any person or entity engaged in
   student recruitment or admission activity or in making decisions regarding the award of Title IV, HEA
   program funds.
   (iii) As used in paragraph (b)(22) of this section,
   (A) Commission, bonus, or other incentive payment means a sum of money or something of value, other
   than a fixed salary or wages, paid to or given to a person or an entity for services rendered.
   (B) Securing enrollments or the award of financial aid means activities that a person or entity engages in at
   any point in time through completion of an educational program for the purpose of the admission or
   matriculation of students for any period of time or the award of financial aid to students.
   (1) These activities include contact in any form with a prospective student, such as, but not limited to--
   contact through preadmission or advising activities, scheduling an appointment to visit the enrollment
   office or any other office of the institution, attendance at such an appointment, or involvement in a
   prospective student's signing of an enrollment agreement or financial aid application.
   (2) These activities do not include making a payment to a third party for the provision of student contact
   information for prospective students provided that such payment is not based on--
   (i) Any additional conduct or action by the third party or the prospective students, such as participation in
   preadmission or advising activities, scheduling an appointment to visit the enrollment office or any other
   office of the institution or attendance at such an appointment, or the signing, or being involved in the
   signing, of a prospective student's enrollment agreement or financial aid application; or
   (ii) The number of students (calculated at any point in time of an educational program) who apply for
   enrollment, are awarded financial aid, or are enrolled for any period of time, including through completion
   of an educational program.
   (C) Entity or person engaged in any student recruitment or admission activity or in making decisions about
   the award of financial aid means--
   (1) With respect to an entity engaged in any student recruitment or admission activity or in making
   decisions about the award of financial aid, any institution or organization that undertakes the recruiting or
   the admitting of students or that makes decisions about and awards Title IV, HEA program funds; and
   (2) With respect to a person engaged in any student recruitment or admission activity or in making
   decisions about the award of financial aid, any employee who undertakes recruiting or admitting of
                                                                                               FCSL - 000027
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 8 of 18 PageID 89
   students or who makes decisions about and awards Title IV, HEA program funds, and any higher level
   employee with responsibility for recruitment or admission of students, or making decisions about awarding
   Title IV, HEA program funds.
   (D) Enrollment means the admission or matriculation of a student into an eligible institution.
   (23) It will meet the requirements established pursuant to Part H of Title IV of the HEA by the Secretary
   and nationally recognized accrediting agencies;
   (24) It will comply with the requirements of 34 C.F.R. § 668.22;
   (25) It is liable for all--
   (i) Improperly spent or unspent funds received under the Title IV, HEA programs, including any funds
   administered by a third-party servicer; and
   (ii) Returns of Title IV, HEA program funds that the institution or its servicer may be required to make;
   (26) If an educational program offered by the institution is required to prepare a student for gainful
   employment in a recognized occupation, the institution must--
   (i) Demonstrate a reasonable relationship between the length of the program and entry level requirements
   for the recognized occupation for which the program prepares the student. The Secretary considers the
   relationship to be reasonable if the number of clock hours provided in the program does not exceed by
   more than 50 percent the minimum number of clock hours required for training in the recognized
   occupation for which the program prepares the student, as established by the State in which the institution
   is located, if the State has established such a requirement, or as established by any Federal agency;
   (ii) Establish the need for the training for the student to obtain employment in the recognized occupation
   for which the program prepares the student; and
   (iii) Provide for that program the certification required in 34 C.F.R. § 668.414.
   (27) In the case of an institution participating in a Title IV, HEA loan program, the institution --
   (i) Will develop, publish, administer, and enforce a code of conduct with respect to loans made, insured or
   guaranteed under the Title IV, HEA loan programs in accordance with 34 C.F.R. § 601.21; and
   (ii) Must inform its officers, employees, and agents with responsibilities with respect to loans made,
   insured or guaranteed under the Title IV, HEA loan programs annually of the provisions of the code
   required under paragraph (b)(27) of this section;
   (28) For any year in which the institution has a preferred lender arrangement (as defined in 34 C.F.R. §
   601.2(b)), it will at least annually compile, maintain, and make available for students attending the
   institution, and the families of such students, a list in print or other medium, of the specific lenders for
   loans made, insured, or guaranteed under Title IV, of the HEA or private education loans that the
   institution recommends, promotes, or endorses in accordance with such preferred lender arrangement. In
   making such a list, the institution must comply with the requirements in 34 C.F.R. § 682.212(h) and 34
   C.F.R. § 601.10;
   (29) (i) It will, upon the request of an enrolled or admitted student who is an applicant for a private
   education loan (as defined in 34 C.F.R. § 601.2(b)), provide to the applicant the self-certification form
   required under 34 C.F.R. § 601.11(d) and the information required to complete the form, to the extent the
   institution possesses such information, including --
   (A) The applicant's cost of attendance at the institution, as determined by the institution under Part F of
   Title IV, of the HEA;
   (B) The applicant's estimated financial assistance, including amounts of financial assistance used to replace
   the expected family contribution as determined by the institution in accordance with Title IV, for students
   who have completed the Free Application for Federal Student Aid; and
   (C) The difference between the amounts under paragraphs (b)(29)(i)(A) and (29)(i)(B) of this section, as
   applicable.
   (ii) It will, upon the request of the applicant, discuss with the applicant the availability of Federal, State,
   and institutional student financial aid;
   (30) The institution --
                                                                                               FCSL - 000028
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 9 of 18 PageID 90
   (i) Has developed and implemented written plans to effectively combat the unauthorized distribution of
   copyrighted material by users of the institution's network, without unduly interfering with educational and
   research use of the network, that include --
   (A) The use of one or more technology-based deterrents;
   (B) Mechanisms for educating and informing its community about appropriate versus inappropriate use of
   copyrighted material, including that described in 34 C.F.R. § 668.43(a)(10);
   (C) Procedures for handling unauthorized distribution of copyrighted material, including disciplinary
   procedures; and
   (D) Procedures for periodically reviewing the effectiveness of the plans to combat the unauthorized
   distribution of copyrighted materials by users of the institution's network using relevant assessment criteria.
   No particular technology measures are favored or required for inclusion in an institution's plans, and each
   institution retains the authority to determine what its particular plans for compliance with paragraph (b)(30)
   of this section will be, including those that prohibit content monitoring; and
   (ii) Will, in consultation with the chief technology officer or other designated officer of the institution--
   (A) Periodically review the legal alternatives for downloading or otherwise acquiring copyrighted material;
   (B) Make available the results of the review in paragraph (b)(30)(ii)(A) of this section to its students
   through a Web site or other means; and
   (C) To the extent practicable, offer legal alternatives for downloading or otherwise acquiring copyrighted
   material, as determined by the institution; and
   (31) The institution will submit a teach-out plan to its accrediting agency in compliance with 34 C.F.R. §
   602.24(c), and the standards of the institution's accrediting agency upon the occurrence of any of the
   following events:
   (i) The Secretary initiates the limitation, suspension, or termination of the participation of an institution in
   any Title IV, HEA program under 34 C.F.R. § 600.41 or Subpart G of this part or initiates an emergency
   action under 34 C.F.R. § 668.83.
   (ii) The institution's accrediting agency acts to withdraw, terminate, or suspend the accreditation or
   preaccreditation of the institution.
   (iii) The institution's State licensing or authorizing agency revokes the institution's license or legal
   authorization to provide an educational program.
   (iv) The institution intends to close a location that provides 100 percent of at least one program.
   (v) The institution otherwise intends to cease operations; and
   (32) The institution will provide all enrolled students with a closed school discharge application and a
   written disclosure, describing the benefits and consequences of a closed school discharge as an alternative
   to completing their educational program through a teach-out agreement, as defined in 34 C.F.R. § 602.3,
   immediately upon submitting a teach-out plan after the occurrence of any of the following events:
   (i) The initiation by the Secretary of an action under 34 C.F.R. § 600.41 or Subpart G of this part or the
   initiation of an emergency action under 34 C.F.R. § 668.83, to terminate the participation of an institution
   in any Title IV, HEA program.
   (ii) The occurrence of any of the events in paragraph (b)(31)(ii) through (v) of this section.
   (c) In order to participate in any Title IV, HEA program (other than the LEAP and NEISP programs), the
   institution must certify that it--
   (1) Has in operation a drug abuse prevention program that the institution has determined to be accessible to
   any officer, employee, or student at the institution; and
   (2) (i) Has established a campus security policy in accordance with section 485(f) of the HEA; and
   (ii) Has complied with the disclosure requirements of 34 C.F.R. § 668.47 as required by section 485(f) of
   the HEA.
   (d) (1) The institution, if located in a State to which section 4(b) of the National Voter Registration Act (42
   U.S.C. 1973gg-2(b)) does not apply, will make a good faith effort to distribute a mail voter registration
   form, requested and received from the State, to each student enrolled in a degree or certificate program and
                                                                                                 FCSL - 000029
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                     Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 10 of 18 PageID 91
   physically in attendance at the institution, and to make those forms widely available to students at the
   institution.
   (2) The institution must request the forms from the State 120 days prior to the deadline for registering to
   vote within the State. If an institution has not received a sufficient quantity of forms to fulfill this section
   from the State within 60 days prior to the deadline for registering to vote in the State, the institution is not
   liable for not meeting the requirements of this section during that election year.
   (3) This paragraph applies to elections as defined in Section 301(1) of the Federal Election Campaign Act
   of 1971 (2 U.S.C. 431(1)), and includes the election for Governor or other chief executive within such
   State.
   (e) (1) A program participation agreement becomes effective on the date that the Secretary signs the
   agreement.
   (2) A new program participation agreement supersedes any prior program participation agreement between
   the Secretary and the institution.
   (f) (1) Except as provided in paragraphs (g) and (h) of this section, the Secretary terminates a program
   participation agreement through the proceedings in Subpart G of this part.
   (2) An institution may terminate a program participation agreement.
   (3) If the Secretary or the institution terminates a program participation agreement under paragraph (f) of
   this section, the Secretary establishes the termination date.
   (g) An institution's program participation agreement automatically expires on the date that--
   (l) The institution changes ownership that results in a change in control as determined by the Secretary
   under 34 C.F.R. Part 600; or
   (2) The institution's participation ends under the provisions of 34 C.F.R. § 668.26(a)(1), (2), (4), or (7).
   (h) An institution's program participation agreement no longer applies to or covers a location of the
   institution as of the date on which that location ceases to be a part of the participating institution.

                      WILLIAM D. FORD FEDERAL DIRECT LOAN PROGRAM

   If an institution participates in the William D. Ford Federal Direct Loan (Direct Loan) Program, the
   institution and its representatives shall comply with, as they become effective, the statute, guidelines, and
   regulations governing the Title IV, Part D, William D. Ford Federal Direct Loan Program as required by 20
   U.S.C. §§ 1087a et seq. (Part C) and 34 C.F.R. Part 685.

   The institution will:

   1. Provide for the establishment and maintenance of a Direct Loan Program at the institution under which
      the institution will:

        Identify eligible students who seek student financial assistance in accordance with Section 484 of the
        HEA.

        Estimate the need of students as required under Title IV, Part F of the HEA.

        Provide a certification statement of eligibility for students to receive loans that will not exceed the
        annual or aggregate limits, except the institution may exercise its authority, under exceptional
        circumstances identified by the Secretary, to refuse to certify a statement that permits a student to
        receive a loan, or certify a loan amount that is less than the student's determination of need, if the
        reason for such action is documented and provided in written form to a student.

        Establish a schedule for disbursement of loan proceeds to meet the requirements of Section 428G of
                                                                                                FCSL - 000030
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 11 of 18 PageID 92
        the HEA.

        Provide timely and accurate information to the Secretary concerning 1) the status of borrowers while
        students are in attendance, 2) any new information pertaining to the status of student borrowers of
        which the institution becomes aware after the student leaves the institution, and 3) the utilization of
        Federal funds under Title IV, Part D of the HEA at such times and in such manner as prescribed by the
        Secretary.

   2. Comply with requirements established by the Secretary relating to student loan information with
      respect to the Direct Loan Program.

   3. Provide that students at the institution and their parents (with respect to such students) will be eligible
      to participate in the programs under Title IV, Part B of the HEA, Federal Family Education Loan
      programs, at the discretion of the Secretary for the period during which such institution participates in
      the Direct Loan Program, except that a student or parent may not receive loans under both Title IV,
      Part B and Part D of the HEA for the same period of enrollment.

   4. Implement a quality assurance system, as established by the Secretary and developed in consultation
      with institutions of higher education, to ensure that the institution is complying with program
      requirements and meeting program objectives.

   5. Not charge any fees of any kind, regardless of how they are described, to student or parent borrowers
      for loan application, or origination activities (if applicable), or the provision and processing of any
      information necessary for a student or parent to receive a loan under Title IV, Part D of the HEA.

   6. Originate loans to eligible students and parents in accordance with the requirements of Title IV, Part D
      of the HEA and use funds advanced to it solely for that purpose.

   7. Provide that the note or evidence of obligation of the loan shall be the property of the Secretary.

   8. Comply with the provisions regarding student claims and disputes of 34 C.F.R. § 685.300(d) (borrower
      defense claims in an internal dispute process), (e) (class action bans), (f) (predispute arbitration
      agreements), (g) (submission of arbitral records), (h) (submission of judicial records), and (i)
      (definitions).

   9. Comply with other provisions as the Secretary determines are necessary to protect the interest of the
      United States and to promote the purposes of Title IV, Part D of the HEA.

   10. Accept responsibility and financial liability stemming from its failure to perform its functions under
       this Program Participation Agreement.

                         CERTIFICATIONS REQUIRED FROM INSTITUTIONS

   The Institution should refer to the regulations cited below. Signature on this Agreement provides for
   compliance with, as they become effective, the certification requirements under 34 C.F.R. Part 82, "New
   Restrictions on Lobbying," 34 C.F.R Part 84, "Governmentwide Requirements for Drug-Free Workplace
   (Financial Assistance)," 2 C.F.R. Part 180, Subpart C, "OMB Guidelines to Agencies on Governmentwide
   Debarment and Suspension (Nonprocurement)," 2 C.F.R. Part 3485, "Nonprocurement Debarment and
   Suspension," and 34 C.F.R. Part 86, "Drug and Alcohol Abuse Prevention." Breach of any of these
   certifications constitutes a breach of this Agreement.

                                                                                               FCSL - 000031
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 12 of 18 PageID 93
   PART 1 CERTIFICATION REGARDING LOBBYING; DRUG-FREE WORKPLACE;
          DEBARMENT, SUSPENSION AND OTHER RESPONSIBILITY MATTERS;
          AND DRUG AND ALCOHOL ABUSE PREVENTION

                                                           1. Lobbying

   As required by Section 1352, Title 31 of the U.S. Code, and implemented at 34 C.F.R. Part 82, for persons
   entering into a Federal contract, grant or cooperative agreement over $100,000, as defined at 34 C.F.R. Part
   82, §§ 82.105 and 82.110, the undersigned certifies, to the best of his or her knowledge and belief, that:
   (1) No Federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned, to
       any person for influencing or attempting to influence an officer or employee of any agency, a Member
       of Congress, an officer or employee of Congress, or an employee of a Member of Congress in
       connection with the awarding of any Federal contract, the making of any Federal grant, the making of
       any Federal loan, the entering into of any cooperative agreement, and the extension, continuation,
       renewal, amendment, or modification of any Federal contract, grant, loan or cooperative agreement.
   (2) If any funds other than Federal appropriated funds have been paid or will be paid to any person for
       influencing or attempting to influence an officer or employee of any agency, a Member of Congress, an
       officer or employee of Congress, or an employee of a Member of Congress in connection with this
       Federal contract, grant, loan or cooperative agreement, the undersigned shall complete and submit
       Standard Form - LLL, "Disclosure Form to Report Lobbying," in accordance with its instructions.
   (3) The Institution shall require that the language of this certification be included in the award documents
       for all subawards at all tiers (including subcontracts, subgrants and contracts under grants, loans and
       cooperative agreements) and that all subrecipients shall certify and disclose accordingly.

                         2a. Drug-Free Workplace (Grantees Other Than Individuals)

   As required by the Drug-Free Workplace Act of 1988, and implemented at 34 C.F.R. Part 84, Subpart B,
   for grantees, as defined at 34 C.F.R. Part 84, §§ 84.200 through 84.230 -
   The Institution certifies that it will or will continue to provide a drug-free workplace by:
   (a) Publishing a drug-free workplace statement notifying employees that the unlawful manufacture,
       distribution, dispensing, possession, or use of a controlled substance is prohibited in the grantee's
       workplace and specifying the actions that will be taken against employees for violation of such
       prohibition;
   (b) Establishing an on-going drug-free awareness program to inform employees about-
       (1) The dangers of drug abuse in the workplace;
       (2) The Institution's policy of maintaining a drug-free workplace;
       (3) Any available drug counseling, rehabilitation, and employee assistance programs; and
       (4) The penalties that may be imposed upon employees for drug abuse violations occurring in the
           workplace;
   (c) Making it a requirement that each employee to be engaged in the performance of the grant be given a
       copy of the statement required by paragraph (a);
   (d) Notifying the employee in the statement required by paragraph (a) that, as a condition of employment
       under the grant, the employee will -
       (1) Abide by the terms of the statement, and
       (2) Notify the employer in writing if he or she is convicted for a violation of a criminal drug statute
           occurring in the workplace no more than five calendar days after such conviction;
   (e) Notifying the agency, in writing, within 10 calendar days after receiving notice under this subparagraph
       (d)(2) from an employee or otherwise receiving actual notice of such conviction. Employers of
                                                                                            FCSL - 000032
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                    Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 13 of 18 PageID 94
       convicted employees must provide notice, including position title, to: Director, Grants and Contracts
       Service, U.S. Department of Education, 400 Maryland Avenue, S.W., Washington, DC 20202. Notice
       shall include the identification number(s) of each affected grant;
   (f) Taking one of the following actions, within 30 calendar days of receiving notice under subparagraph
       (d)(2), with respect to any employee who is so convicted -
       (1) Taking appropriate personnel action against such an employee, up to and including termination,
           consistent with the requirements of the Rehabilitation Act of 1972, as amended; or
       (2) Requiring such employee to participate satisfactorily in a drug abuse assistance or rehabilitation
           program approved for such purposes by a Federal, State, or local health, law enforcement, or other
           appropriate agency;
   (g) Making a good faith effort to continue to maintain a drug-free workplace through implementation of
       paragraphs (a), (b), (c), (d), (e), and (f).

                           2b. Drug-Free Workplace (Grantees Who Are Individuals)

   As required by the Drug-Free Workplace Act of 1988, and implemented at 34 C.F.R. Part 84, Subpart C,
   for recipients who are individuals, as defined at 34 C.F.R. Part 84, § 84.300 -
   1. As a condition of the grant, the Institution certifies that it will not engage in the unlawful manufacture,
       distribution, dispensing, possession, or use of a controlled substance in conducting any activity related
       to the award; and
   2. If any officer or owner of the Institution is convicted of a criminal drug offense resulting from a
       violation occurring during the conduct of any award activity, the Institution will report the conviction,
       in writing, within 10 calendar days of the conviction, to: Director, Grants and Contracts Service, U.S.
       Department of Education, 400 Maryland Avenue, S.W., Washington, DC 20202. Notice shall include
       the identification number(s) of each affected grant.

                         3. Debarment, Suspension, and Other Responsibility Matters

   As required by Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part 180,
   for prospective participants in primary covered transactions as defined at 2 C.F.R. Part 180, §§ 180.200
   and 180.210, the Institution certifies that it and its principals (per 2 C.F.R. § 180.335):
   (a) Are not presently debarred, suspended, proposed for debarment, voluntarily excluded, or disqualified;
   (b) Have not within a three-year period preceding this application been convicted of or had a civil
       judgment rendered against them for commission of fraud or a criminal offense in connection with
       obtaining, attempting to obtain, or performing a public or private agreement or transaction; violation of
       Federal or State antitrust statutes, including those proscribing price fixing between competitors,
       allocation of customers between competitors, and bid rigging; commission of embezzlement, theft,
       forgery, bribery, falsification or destruction of records, making false statements, tax evasion, receiving
       stolen property, making false claims, or obstruction of justice; or commission of any other offense
       indicating a lack of business integrity or business honesty that seriously and directly affects their
       present responsibility.
   (c) Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
       (Federal, State, or local) with commission of any of the offenses enumerated in paragraph (b) of this
       certification; and
   (d) Have not within a three-year period preceding this application had one or more public transactions
       (Federal, State, or local) terminated for cause or default.


                                        4. Drug and Alcohol Abuse Prevention

                                                                                               FCSL - 000033
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 14 of 18 PageID 95
   As required by the Drug-Free Schools and Communities Act Amendments of 1989, which added section
   1213 to the Higher Education Act, and implemented at 34 C.F.R. Part 86, the undersigned Institution
   certifies that it has adopted and implemented a drug prevention program for its students and employees
   that, at a minimum, includes--
   1. The annual distribution in writing to each employee, and to each student who is taking one or more
      classes for any kind of academic credit except for continuing education units, regardless of the length of
      the student's program of study, of:
             Standards of conduct that clearly prohibit, at a minimum, the unlawful possession, use, or
             distribution of illicit drugs and alcohol by students and employees on its property or as part of any
             of its activities.
             A description of the applicable legal sanctions under local, State or Federal law for the unlawful
             possession or distribution of illicit drugs and alcohol.
             A description of the health risks associated with the use of illicit drugs and the abuse of alcohol.
             A description of any drug or alcohol counseling, treatment, or rehabilitation or re-entry programs
             that are available to employees or students.
             A clear statement that the Institution will impose disciplinary sanctions on students and employees
             (consistent with local, State and Federal law), and a description of those sanctions, up to and
             including expulsion or termination of employment and referral for prosecution, for violation of the
             standards of conduct. A disciplinary sanction may include the completion of an appropriate
             rehabilitation program.

   2. A biennial review by the Institution of its program to:
            Determine its effectiveness and implement changes to the program if they are needed.
            Ensure that its disciplinary sanctions are consistently enforced.




                                                                                               FCSL - 000034
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 15 of 18 PageID 96
   PART 2 CERTIFICATION REGARDING DEBARMENT, SUSPENSION,
          DISQUALIFICATION, AND VOLUNTARY EXCLUSION -- LOWER TIER
          COVERED TRANSACTIONS

   The Institution is to obtain the signatures of Lower Tier Contractors on reproduced copies of the
   certification below, and retain the signed certification(s) in the Institution's files.
                            CERTIFICATION BY LOWER TIER CONTRACTOR
                    (Before Completing Certification, Read Instructions for This Part, below)
    (1) The prospective lower tier participant certifies by submission of this proposal, that neither
        it nor its principals are presently debarred, suspended, proposed for debarment, voluntarily
        excluded, or disqualified from participation in this transaction by any Federal Department
        or Agency.
    (2) Where the prospective lower tier participant is unable to certify to any of the statements in
        this certification, such prospective participant shall attach an explanation to this proposal.

        _____________________________________________ ____________________________
                                                      PR/Award Number or Project
        Name of Lower Tier Organization
                                                      Name

        _____________________________________________ ____________________________
        Name of Authorized Representative             Title of Authorized Representative

        _____________________________________________ ____________________________
        Signature of Authorized Representative        Date

   1. By signing and submitting this proposal, the prospective lower tier participant is providing the
      certification set out below.
   2. The certification in this clause is a material representation of fact upon which reliance was placed when
      this transaction was entered into. If it is later determined that the prospective lower tier participant
      knowingly rendered an erroneous certification, in addition to other remedies available to the Federal
      Government, the department or agency with which this transaction originated may pursue available
      remedies, including suspension and/or debarment.
   3. The prospective lower tier participant shall provide immediate written notice to the person to which this
      proposal is submitted if at any time the prospective lower tier participant learns that its certification was
      erroneous when submitted or has become erroneous by reason of changed circumstances.
   4. The terms "covered transaction," "debarred," "suspended," "disqualified," "lower tier covered
      transaction," "participant," "person," "primary covered transaction," "principal," "proposal," "voluntarily
      excluded," as used in this clause, have the meanings set out in the Definitions and Coverage sections of
      rules implementing Executive Order 12549. You may contact the person to whom this proposal is
      submitted for assistance in obtaining a copy of those regulations.
   5. The prospective lower tier participant agrees by submitting this proposal that, should the proposed
      covered transaction be entered into, it shall not knowingly enter into any lower tier covered transaction
      with a person who is debarred, suspended, declared ineligible, or voluntarily excluded from participation
      in this covered transaction, unless authorized by the department or agency with which this transaction
      originated.
   6. The prospective lower tier participant further agrees by submitting this proposal that it will include the
      clause titled "Certification Regarding Debarment, Suspension, Disqualification, and Voluntary
      Exclusion--Lower Tier Covered Transactions," without modification, in all lower tier covered
      transactions and in all solicitations for lower tier covered transactions.
                                                                                                  FCSL - 000035
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 16 of 18 PageID 97
   7. A participant in a covered transaction may rely upon a certification of a prospective participant in a
      lower tier covered transaction that is not debarred, suspended, disqualified, or voluntarily excluded from
      the covered transaction, unless it knows that the certification is erroneous. A participant may decide the
      method and frequency by which it determines the eligibility of its principals. Each participant may, but
      is not required to, check the Nonprocurement List.
   8. Nothing contained in the foregoing shall be construed to require establishment of a system of records in
      order to render in good faith the certification required by this clause. The knowledge and information of
      a participant is not required to exceed that which is normally possessed by a prudent person in the
      ordinary course of business dealings.
   9. Except for transactions authorized under paragraph 5 of these instructions, if a participant in a covered
      transaction knowingly enters into a lower tier covered transaction with a person who is suspended,
      debarred, disqualified, or voluntarily excluded from participation in this transaction, in addition to other
      remedies available to the Federal Government, the department or agency with which this transaction
      originated may pursue available remedies, including suspension and/or debarment.

   NOTE: A completed copy of the "Certification Regarding Debarment, Suspension, Disqualification and
         Voluntary Exclusion--Lower Tier Covered Transactions" form must be retained by the Institution.
         The original blank certification must be returned with the PPA.




                                                                                               FCSL - 000036
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 17 of 18 PageID 98


                                                 IN WITNESS WHEREOF

   the parties hereto have caused this Agreement to be executed by their duly authorized representatives.

   Signature of Institution's
   Chief Executive Officer: _______________________________________________ Date: ______________

   Print Name and Title:         _______________________________________________

                                 _______________________________________________

   The owners of the institution agree to be jointly and severally liable for the performance by the institution
   of its obligations under this agreement. Florida Coastal School of Law,Inc., By: Florida Coastal School of
   Law, Inc., By its authorized representative:

   Signature of
   Institution's Owner:          _______________________________________________ Date: ______________

   Print Name and Title:         _______________________________________________

                                 _______________________________________________

   Infilaw Corporation, By its authorized representative:

   Signature of
   Institution's Owner:          _______________________________________________ Date: ______________

   Print Name and Title:         _______________________________________________

                                 _______________________________________________

   Infilaw Holding, LLC, By its authorized representative:

   Signature of
   Institution's Owner:          _______________________________________________ Date: ______________

   Print Name and Title:         _______________________________________________

                                 _______________________________________________

   Sterling Capital Partners, L.P., By its authorized representative:

   Signature of
   Institution's Owner:          _______________________________________________ Date: ______________

   Print Name and Title:         _______________________________________________

                                                                                              FCSL - 000037
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
PPA. OPE ID: 03374300. PPA Expiration Date: 09/30/2023
                      Case 3:21-cv-00721 Document 1-6 Filed 07/20/21 Page 18 of 18 PageID 99
                              _______________________________________________




   For the Secretary:     _______________________________________________ Date: ______________
   U.S. Department of Education




                                                                                   FCSL - 000038
https://eligcert.ed.gov/eapp/ppa_doc?ope=033743&id=58506[11/30/2020 10:24:20 AM]
